Citation Nr: 1453703	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling (excluding the period from November 6, 2007 to January 1, 2008).

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied an increased rating for PTSD and granted service connection for CAD, assigning a 30 percent disability from February 11, 2011.  

As the Veteran was granted a total rating during the period from November 6, 2007 to December 31, 2007, his claim for an increased rating for PTSD during that period will not be addressed by the Board.

In February 2014, the Veteran testified at a video conference hearing before a Veterans Law Judge.  Unfortunately, a tape of the hearing was inaudible and a transcription could not be obtained.  The Veteran was given the option to have another hearing before a Veterans Law Judge.  In June 2014, he testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

(The issue of entitlement to a higher initial evaluation for CAD is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  Prior to June 18, 2014, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From June 18, 2014, the Veteran's PTSD has likely been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to June 18, 2014, the criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Code (DC) 9411 (2014). 

2.  From June 18, 2014, the criteria for a 50 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, DC 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

By way of a January 2011 pre-adjudication letter, VA notified the Veteran of the information and evidence needed to substantiate his rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  The evidence of record includes VA treatment records, private treatment records, and lay statements.  

The Veteran was afforded VA examinations in June 2011 and October 2013.  He contends that the June 2011 examination was inadequate.  See September 2012 VA Form 9.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinions are adequate.  The examiners fully examined the Veteran, thoroughly reviewed the claims file, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the RO granted service connection for PTSD in February 2008.  The RO assigned a 30 percent evaluation prior to November 6, 2007, a temporary total evaluation from November 6, 2007 to January 1, 2008, and a 30 percent evaluation from January 1, 2008.  The Veteran filed a notice of disagreement in March 2010 and the RO issued a statement of the case later that month.  However, the Veteran failed to perfect the appeal.  Thus, the February 2008 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

In August and September 2011 rating decisions, the RO continued the 30 percent evaluation.  

The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under DC 9411, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The GAF scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The Board has considered the various GAF scores that the Veteran has received during the appeal period.  His GAF scores range from 50 to 55, which indicate moderate to serious symptoms.  The Board notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that the Veteran received regular individual psychotherapy from December 2009 until March 2011.

VA treatment records dated from February 2010 to July 2010 indicate that the Veteran was working 20-40 hours per week as an accountant.  He described trouble getting along with colleagues because they did not understand his exaggerated startle response.  The employer apparently tried to accommodate the Veteran's PTSD.  However, the Veteran finally resigned because he felt his employer was not active enough in trying to accommodate him and because he perceived that management was antagonistic towards him.

An August 2010 VA PTSD examination report shows that the Veteran's PTSD symptoms had improved and that he had responded well to anti-anxiety medication and therapy.  He complained of irritability/anger outbursts, hypervigilance, exaggerated startle response, avoidance, and nightmares.  He also had difficulty falling asleep and staying asleep.  He had been sober since 2004.  He reportedly had good relationships with two of his children.  Most of the Veteran's relationships were with other Vietnam veterans.  He had bought a house and rented out two of the rooms to veterans.  The Veteran had recently attended his high school reunion.  He had signed up for fly fishing lessons.  The Veteran was clean and neatly groomed.  Speech was unremarkable and spontaneous.  He was friendly and cooperative.  Mood was good.  Affect was "a bit labile, tearful at times, though fluid and appropriate to content."  Attention was intact.  There were no homicidal or suicidal thoughts or panic attacks.  Memory was normal.  The examiner diagnosed PTSD.  He determined that the Veteran's prior diagnosis of depression was the result of his PTSD.  He found that the Veteran's startle reflex and hypervigilance were moderate to severe, while his other symptoms were mild to moderate.  He concluded that there was an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  The examiner wrote:  "When veteran's physiologic arousal is triggered (usually by loud or unexpected noises) his ability to focus on work related tasks is significantly diminished.  Other than these circumstances he appears to be able to function relatively well in the work place."  He assigned a GAF score of 55.

VA treatment records dated in September 2010 show that the Veteran had a good support system, was engaged in constructive activities, and was actively looking for a job.  In November 2010, he reported problems with one of his roommates.  In December 2010, he reported an increase in his irritability and anger.  At times he worried that he might "go postal."  He noted that his former employer had referred to him as "a volcano, ready to go off."  

In January 2011, the Veteran reported increased PTSD symptoms including intrusive memories, flashbacks, nightmares, social isolation, irritability, and anger.  He felt that he had "regressed."  The therapist noted that this was likely the result of stress from legal action the Veteran had taken against his former employer.  The therapist suggested group therapy, but the Veteran felt he needed a more structured, intensive treatment and requested inpatient admission.  

In March 2011, the Veteran's therapist left the Boise VAMC.

The Veteran was admitted to the PTSD portion of the Puget Sound Domiciliary from April 6, 2011 to May 6, 2011 "so that he would be in a structured and supportive environment while continuing to focus on PTSD issues."  His GAF score at discharge was 50.

A June 2011 VA PTSD examination report shows that the Veteran had a relationship with his son and two grandchildren, and was in contact with one of his daughters.  He had ended a romantic relationship the previous year, which he attributed to his tendency to "sabotage" relationships.  He kept in touch with one long-term friend.  One of his roommates had left, and he had asked the other one to leave.  He had stopped fly fishing and walking his dog due to health concerns.  The Veteran described a recent incident of road rage.  He continued to look for a job.  He was clean and neatly groomed.  Speech was spontaneous and clear.  Affect was constricted.  The Veteran reported frequent panic attacks that interfered with his functioning.  He reportedly felt like he was going to have a panic attack at the beginning of the interview, but appeared calmer as the interview progressed.  He reported homicidal ideation towards staff at his former employer, but denied having intent or plan.  The examiner noted that the Veteran had difficulty controlling his emotions, which contributed to his work-related difficulties.  The Veteran also reported trouble with his memory in that he forgot to complete tasks.  The examiner determined that the Veteran's PTSD symptoms were severe.  However, he concluded that there was an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  Specifically, he noted that the Veteran's poor interpersonal functioning (outside of his relationships with two children and one close friend) had contributed to his job loss and limited social network.  He also noted that the Veteran had become more symptomatic and withdrawn over the last year.  He assigned a GAF score of 50.  After the examination, the Veteran wrote the examiner a letter in which he reported "obsessional rituals which interfere with routine activities."  The examiner noted that there was no mention of this symptom in the Veteran's treatment records.   

In August 2011, the Veteran reported that while he was able to go into crowds, his startle response had become more disabling.  He described the domiciliary program as "fairly worthless."  He was cooperative and pleasant and had good eye contact.  Speech as normal.  Affect was relatively euthymic/appropriate/full range.  He denied suicidal or homicidal ideation although he had thoughts of suicide that were "mostly fleeting."  His son and grandchildren had moved in with him and he enjoyed their companionship.  He had found a job and worked less than 40 hours per week, but remained challenged by the work.  He had nightmares a few times a month and anger management remained a problem.  The examiner noted positive social support, sense of social responsibility, reality testing ability, positive coping skills, and positive problem-solving skills.  She noted that the Veteran was assertive and able to advocate for himself.  The Veteran declined antidepressants.

In October 2011, the Veteran reported that his new job was going well because it was quiet and he was largely left alone.

An October 2013 VA PTSD Disability Benefits Questionnaire (DBQ) shows that the Veteran had good relationships with all three of his children.  He had a family friend of 38 years with whom he watched football.  He could no longer bowl due to a shoulder injury.  He had worked as an accountant full time until shoulder surgery earlier in the year, and currently worked part time (12 hours every two weeks).  He denied having any problems at this.  The Veteran complained of poor sleep, nightmares, and difficulties with memory and concentration.  Irritability and anger continued to cause problems - he had recently assaulted his ex-wife's nephew and punched out a friend who borrowed money and did not pay him back.  During a recent hospital admission, he had a PTSD nightmare during which he ripped out his IV's and attacked the apparatus.  He indicated that his anxiety attacks and depression affected his ability to function and made it difficult to adapt to stressful circumstances.  The Veteran was not taking any psychotropic medication.  Psychological testing suggested a major problem in the area of heightened emotional responsiveness and considerable problems with temper and aggressive behavior.  He was casually dressed and well groomed.  He was cooperative with good eye contact.   Speech was normal.  Mood was "depressed" and affect was full range.  Thought process was logical and thought content was responsive without delusions, paranoia, or symptoms of psychosis.  Passive suicidal ideation without plan or intent was noted.  No homicidal ideation was present.  The examiner concluded that there was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  He assigned a GAF score of 53 to reflect moderate persistent PTSD symptoms with moderate difficulty in social and occupational functioning.  

During the June 2014 hearing, the Veteran testified that he was currently taking two different medications for his PTSD.  He was also enrolled in an anger management class, and expressed concern that he was "going to get hurt" or "going to hurt somebody."  Hearing Transcript at 9.  He stated that his PTSD was "probably far worse" than it was in 2008.  Id.  He has nightmares four times a week.  The Veteran stated that prior to taking medication he was having suicidal thoughts on a daily basis, but this now occurs only once a week.  He stated that "life is just not very good."  Id. at 10.  When asked why he entered inpatient treatment in 2011, the Veteran reported that his therapist was transferred to a different VA facility and that he had requested the referral.  The Veteran indicated that he had quit his job in 2010 because of homicidal thoughts.

The Board finds that the preponderance of the evidence is against the claim for a rating higher than 30 percent prior to June 18, 2014.  The Veteran's main symptoms during this time period were occasional depression, nightmares, hypervigilance, anger outbursts, irritability, exaggerated startle response, avoidance, and passive suicidal ideation.  The evidence of record does not indicate that the Veteran was unable to establish or maintain effective relationships, as he lived with his son and grandchildren for part of the appeal period and had one good friend.  He worked throughout most of this time period, and was able to function on a daily basis with no difficulty.  No significant memory impairments were demonstrated.  The VA examiners found that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  The Veteran reported some panic attacks at the June 2011 evaluation, although the frequency is unclear.

Furthermore, although there are two GAF scores of 50 during this time period, the evidence simply does not support the assignment of a 50 percent rating.  The June 2011 VA examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks.  The Veteran was able to hold a job because he started working again within two months of the June 2011 VA examination.  Indeed, there is no evidence to suggest that the Veteran was suffering from the serious symptoms listed as examples suggestive of a GAF score ranging between 41 and 50.  The Board therefore finds that the actual symptoms reflected in the June 2011 VA examination report are more probative than the GAF score.

However, the Board finds that a 50 percent rating is warranted from June 18, 2014.  The Veteran described increased irritability and anger, chronic sleep impairment, increased nightmares, flashbacks, startle response, intrusive thoughts, hypervigilance, panic attacks, depression, and increased passive suicidal ideation.  However, his insight and judgment have been described as fair.  He understands the outcome of behaviors and had good impulse control.  He is able to work on a part-time basis and is able to function on a daily basis with no difficulty.  Finally, he is able to manage his finances.

The Board cannot, however, find that the evidence of record supports a rating greater than 50 percent.  There is no evidence that the Veteran's PTSD has impaired his performance of routine activities, his ability to function independently, or his ability to control his impulses.  Nor has he exhibited spatial disorientation or obsessional rituals which interfered with routine activities.  The evidence of record does not indicate that the Veteran has been unable to establish or maintain effective relationships - he lived with his son and grandchildren, maintained a relationship with his long-time friend, and participated in a PTSD support group.  There is no evidence of stereotyped speech, difficulty in understanding complex commands, or impaired abstract thinking.  The Veteran has denied visual or auditory hallucinations.  There is no evidence of poor hygiene.  The Veteran has also consistently reported being able to perform activities of daily living.  Finally, he is able to manage his finances.

The Board acknowledges that the Veteran reported fleeting suicidal thoughts in August 2011 and homicidal ideation in June 2011.  However, the Veteran had no  plan or intent.  Moreover, there is no evidence that the Veteran's PTSD impaired his performance of routine activities, his speech, his ability to function independently, his ability to control his impulses, or his spatial orientation.  As noted by the June 2011 VA examiner, there is no objective evidence of obsessional rituals that interfered with routine activities.  The evidence of record does not indicate that the Veteran was unable to establish or maintain effective relationships.

The Board acknowledges 38 C.F.R. § 4.29, which addresses ratings for service-connected disabilities requiring hospital treatment or observation.  However, that provision is inapplicable as there is no indication the Veteran required hospital treatment for a period in excess of 21 days at a VA or approved hospital for his service-connected PTSD.  VA treatment records establish that the Veteran's regular therapist suggested group therapy in 2011, but that the Veteran requested inpatient treatment instead.

With regard to extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's PTSD.  The primary symptoms associated with his disability are depression, nightmares, hypervigilance, anger outbursts, irritability, exaggerated startle response,  avoidance, passive suicidal ideation, and panic attacks.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.  A review of the treatment records and VA examination reports fails to reveal exceptional or unusual symptomatology.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  In light of this finding, there is no requirement to proceed with the next two steps in consideration of an extraschedular rating. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD prior to June 18, 2014, is denied.

Entitlement to an evaluation of 50 percent for PTSD from June 18, 2014 is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

It appears that there are outstanding VA treatment records.  During the June 2014 hearing, the Veteran stated that he had additional testing for his heart disease scheduled for July 2014.  The claims file contains VA treatment records for the Boise VAMC from December 2007 to March 2014.  It appears that the RO did not request additional VA treatment records.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records related to his heart should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Boise, Idaho VA Medical Center from April 2014 to the present.  All records and/or responses received should be associated with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Thereafter, undertake any additional development deemed necessary.  Then, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


